Title: To Benjamin Franklin from Marat, 25 March 1779
From: Marat, Jean-Paul
To: Franklin, Benjamin


Ce jeudy 25 Mars 79
Le répresentant de l’auteur des experiences nouvelles sur le feu, apprend avec bien de la mortification, Monsieur, que vous Soyes incomodé; et il fait des voeux pour que la goutte vous quitte au plutot: il espère avoir lhonneur de vous recevoir Samedy prochain, Rue Bourgogne hotel de M. le Marquis de lAubespine. MM. les Comissaires Sy rendront a neuf heures et demi du matin, pour profiter du Soleil.
